Title: From George Washington to James Bowdoin, 28 August 1780
From: Washington, George
To: Bowdoin, James


                        

                            
                            Sir,
                            Head Quarters near the liberty Pole August 28th 1780
                        
                        I have been duly honored with your letter of the 16th.
                        I am much obliged to the Council for the loan of the arms and am persuaded they have spared all that were in
                            their power. I believe they have been misinformed about the number of arms at Springfield—By the last return there were
                            two thousand muskets capable of repair, and about sixteen thousand Gun barrels, which being mounted would be fit for
                            service—But that fundamental defect in our affairs the want of money prevents our availing ourselves of the resources
                            otherwise in our power and obstructs the activity of every department—A representation is gone to the Board of War
                            entreating them to take every method in their power for having the above arms put in a condition for service as speedily
                            as possible.
                        The late advices from Europe have materially altered the immediate prospects of the Campaign, and placed the
                            probability of any capital operation at a much greater distance than was expected. I have therefore written to General
                            Heath to dismiss all the Militia at Rhode Island as soon as they shall be judged no longer necessary to our allies. The
                            extreme distress we are in on the score of supplies would have compelled us to this, even had not circumstances enabled us
                            to dispense for the present with their services—Such part of the Militia of your State as had come on to the Army have
                            been stationed at West Point, where their continuance is still necessary; for even with their aid, our force is only equal
                            to the defensive.
                        I beg leave to observe that I do not think in the present posture of our affairs we ought to discontinue our
                            efforts to fill the Continental Battalions. We ought to be prepared for events, which without this we shall not be- and as
                            to the supplies required they are necessary in all cases to the subsistence of the army. The letter accompanying this will
                            show how deplorable our situation is in this respect. With every sentiment of respect and esteem: I have the honor to be
                            Sir Your Most Obedient & hum. Servant
                        
                            Go: Washington

                        
                    